DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 69-79, 87 and 88) and species hydrogel as the form of TMS and multi-layered TMS as the layers of TMS in the reply filed on 11/10/2020 is acknowledged.  The traversal is on the ground(s) that the claims are linked by a special technical feature that defines a contribution over the prior art. Applicant asserts that this alleged special technical feature linking the claims is the “tissue-derived extracellular matrix (ECM) extract” as recited in claim 1.  Applicant asserts that the Badylak describes a decellularized adipose tissue derived ECM which is structurally and functionally different from the subject matter of the claims.
This is not found persuasive. Badylak teach a decellularized adipose tissue-derived extracellular matrix (ECM) which has been treated to remove lipids (delipidated) (page 2 para 12, page 9 para 75). The decellularization process is also taught to largely remove laminin (page 10 para 81) which is interpreted as a protein content of less than 45% laminin as required by Applicant’s claims.
The expression “special technical feature” refers to those features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Thus, a feature found in the prior art cannot be considered to be a special technical feature.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not 
The requirement is still deemed proper and is therefore made FINAL.

Claims 69-88 are currently pending.
Claims 80-86 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/10/2020.
Claims 75-77, 79 and 88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected specie (porous), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/10/2020.

Claims 69-74, 78, and 87 have been examined on their merits.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 69-74 and 87 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Badylak et al (US 2013/0202563-previously cited).
Claims 69 is drawn to a composition comprising tissue-derived extracellular matrix (ECM) extract, wherein the extract comprises a protein content of less than about 45% laminin, and wherein the extract is decellularized and delipidated.
Regarding claims 69 and 71, Badylak teach a decellularized adipose tissue-derived extracellular matrix (ECM) which has been treated to remove lipids (ECM extract)(delipidated) (page 2 para 12, page 9 para 75). The decellularization process is also taught to largely remove laminin (page 10 para 81) which is interpreted as a protein content of less than 45% laminin and less than 40%, less than 30%, less than 20%, less than 10% and less than 5% as required by Applicant’s claims.
Regarding claim 70, Badylak teach wherein their scaffold (ECM extract) is made in powder form (page 6 para 55-56).
Regarding claim 72, Badylak teach wherein their scaffold (ECM extract) does not require synthetic polymers (see page 14, claims 1-20).
Regarding claim 73, Badylak teach wherein the ECM extract is derived from a mammal (page 3 para 31).
Regarding claim 74, Badylak teach wherein their scaffold that contains the ECM extract is in hydrogel form (page 6, para 55).
Regarding claim 87, Badylak teach wherein their scaffolding containing the ECM extract is distributed in a kit along with a hydrating solution (reagent) (page 6 para 56).  Regarding the limitation for instructions in the kit, this limitation is not given any patentable weight. M.P.E.P. § 2112.01 recites, “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.” See In re Ngai and In re Gulack (citations omitted).
Therefore the teaching of Badylak et al anticipates Applicant’s invention as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 69-74 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Badylak et al (US 2013/0202563-previously cited).
Regarding claims 69-74 and 87, Badylak teach the claimed invention as described above, including wherein the decellularization process is also taught to largely remove laminin (page 10 para 81), but is silent with regard to the exact percentage of laminin that is in the protein content of the ECM extract.
However, it appears that where laminin is largely removed from the ECM that this would provide for an extremely low laminin percentage, such as less than 5% of the protein content in the Badylak ECM and thus the Badylak ECM anticipates the claimed subject matter as described above. 
However, even if the Badylak ECM and the claimed ECM are not one and the same and there is, in fact, no anticipation, the Badylak ECM would, nevertheless, have rendered to one of ordinary skill in the art at the time the invention was made the claimed ECM an obvious choice based on the fact that Badylak teaches using decellularization processes that largely remove laminin from their ECM and suggests this as required. 
Thus, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the references, especially in the absence of evidence to the contrary.


Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Badylak et al (US 2013/0202563-previously cited, referred to as Badylak ‘563) as applied to claims 69-74 and 87 above, and further in view of Badylak et al (US 2015/0297798-newly cited, referred to as Badylak ‘798).
Regarding claim 78, Badylak teach the hydrogel TMS of claim 74 as described above, but are silent with regard to a multilayered form. 
Badylak ‘798 teach the use of a gelled, solubilized extracellular matrix (ECM) composition to repair defects in the body (abstract) and include wherein their ECM is obtained from mammals, decellularized and fat is removed (delipidated) (page 1 para 9-10, page 2 para 12-13, para 15, page 9 para 89, para 91, page 10, para 94) as well as embodiments wherein it is taught to be beneficial to have the ECM provided in hydrogel layers (multilayered) (page 8 para 78). 
One of ordinary skill in the art would have been motivated to include embodiments with multilayered ECM hydrogel forms in Badylak ‘563 because Badylak ‘798 indicate that this is a beneficial use for ECM hydrogels that have been decellularized and delipidated. One of ordinary skill in the art would have had a reasonable expectation of success because both Badylak ECM hydrogels are decellularized, delipidated, made from mammals and intended for repair of damaged body tissue.
Therefore the combined teachings of Badylak ‘563 and Badylak ‘798 render obvious Applicant’s invention as claimed.



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632